Citation Nr: 0306895	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  99-23 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of a left knee replacement and complications, 
including a left femur fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from March 1954 
to January 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 was received after October 1, 1997.  

3.  The veteran's residuals of a left knee replacement and 
complications, including a left femur fracture, are not the 
result of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
VA in furnishing his treatment.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for residuals of a left knee 
replacement and complications, including a left femur 
fracture have not been met.  38 U.S.C.A. §§ 1151, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.358 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  In 
addition, in November 2002, the Board contacted the veteran 
and notified him of the evidence needed to establish 
entitlement to the benefit sought, and what the Board would 
do, as well as what evidence was needed from the veteran and 
what he could do to help with his claim.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, after the veteran was examined by VA, the Board sent 
to him and his representative copies of the examination 
report.  The veteran was given 60 days to respond.  He did 
not do so.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

The Board notes that the statutory criteria for benefits 
under the provisions of 38 U.S.C.A. § 1151 underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date.  In the present case, the 
veteran's request for benefits pursuant to 38 U.S.C.A. § 1151 
was received in August 1998.  Thus, this claim must be 
decided under the current, post October 1, 1997, version of 
38 U.S.C.A. § 1151.  

The revised provisions of 38 U.S.C.A. § 1151 provide, in 
pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable. See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable. In the alternative, it must be shown 
that there is additional disability due to VA treatment that 
was careless, negligent, or otherwise administered in some 
degree of error as set forth above.

The veteran claims entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for residuals of a left knee replacement and 
complications, including a left femur fracture.  He states 
that he was treated in January 1995 at a VA facility and 
underwent a total knee replacement.  He reports that he 
subsequently developed infection that his treatment 
thereafter was too aggressive and resulted in additional 
disability.  He states that he had to undergo a second 
replacement in April 1997, and that he fell and broke bones 
that were too thin.  He posits that the risks of the surgery 
were not explained to him. 

VA medical records show that in December 1994, the veteran 
was treated for severe degenerative joint disease with varus 
deformity.  The examiner noted that he discussed with the 
veteran the risks, infections, and loosening associated with 
a total knee replacement.  It was noted that the veteran 
indicated that he understood and wanted to proceed.  VA 
records show that the veteran underwent a left knee 
replacement on January 26, 1995.  It was noted that he did 
well postoperatively and was begun on physical therapy every 
day on week days.  At discharge, he was to be seen in one 
week for removal of the staples.  He was to be seen in 
Physical Therapy three times a week and was encouraged to do 
his leg exercises at home.  The veteran  was subsequently 
seen in 1996 for complaints of knee pain and swelling.  In 
September 1996, he had left knee pain and infection in the 
left knee.  He underwent incision and drainage of the 
infection and had resection of the arthroplasty.  He was 
transferred to rehabilitation services.  In April 1997, the 
veteran underwent removal of methylmethacrylate spacer and 
implantation, left revision of the total knee.  

In July 1997, the veteran was treated at a VA facility after 
he indicated that he had fallen after he tripped on the steps 
outside his porch and fractured the femur.  X-rays showed a 
left femur fracture.  He was placed in skeletal traction for 
five weeks.  

The veteran was seen by a private examiner for a second 
opinion in June 1998.  It was noted that the X-rays suggested 
that the femur had healed.  It was also stated that the total 
joint components looked good.  Subsequent records show 
treatment in 1999.  

In December 2002, the veteran was examined by VA for 
compensation and pension examination pertaining to his left 
knee and femur.  The examiner noted that he was requested to 
offer an opinion with complete rationale as to whether the 
veteran has additional disability of the left knee due to VA 
treatment he received involving the left total knee 
replacement including the left femur fracture.  The examiner 
noted that the veteran had two volumes of C-files and both 
files were reviewed in their entirety.  It was also noted 
that extensive radiographs were also reviewed and that his 
electronic file at the VA Medical Center, Des Moines, was 
also reviewed.  The examiner noted as follows:

The veteran's history:  

The examiner reported that the veteran's history 
was that of undergoing a left primary total knee 
arthroplasty on 1-26-95.  It was noted that the 
surgery was uneventful according to the notes.  
Post-operative x-rays were reported to have 
revealed adequate alignment of the total knee 
prosthesis.  The examiner documented that the 
veteran was somewhat slow to gain motion in 
physical therapy; that he eventually got back to 
driving an over-the-road truck which was his 
prior occupation; that he did have a period of 
fusion, synovial thickening and discomfort in the 
knee which waxed and waned and was felt to be 
secondary to over-activity.  

The examiner stated that in September 1996, the 
veteran presented to the VA Medical Center with 
fever, chills, knee swelling and warmth and was 
found to have a septic left prosthetic knee 
joint.  He underwent resection arthroplasty with 
implantation of a cement spacer and a lengthy 
course of IV antibiotics.  He remained with the 
cement spacer until April 1997, when it was felt 
by all indications, including clinical 
examination, laboratory tests and x-ray review 
that there was no further infection.  It was 
noted that on 4-8-97, he underwent a revision, 
left total knee arthroplasty utilizing a cemented 
prosthesis with long-stemmed tibial and femoral 
components, and that he progressed relatively 
well post-operatively with no further signs of 
infection.  The examiner reported that on 6-30-
97, while in his home, the veteran tripped and 
fell near the back door of his home and was 
brought to the VA Medical Center by fire/rescue 
where X-rays revealed a periprosthetic fracture 
of the left femur.  This was at the proximal end 
of the femoral stem of the total knee component.  
At that point, the veteran was transferred to the 
VA Medical Center in Iowa City, Iowa, for further 
specialized treatment of this periprosthetic 
fracture.  It was elected to treat his fracture 
in skeletal traction and he remained in skeletal 
traction for approximately five weeks.  Following 
discontinuation of the traction, he was started 
in physical therapy for assisted ambulation and 
was only partially weightbearing on the left 
lower extremity at that time.  He also utilized a 
CPM machine but had some discomfort with CPM 
usage. He went to the Knoxville VA Medical Center 
Rehabilitation Unit and was subsequently followed 
at the Des Moines VA Medical Center Orthopedic 
Department.  It was reported that in 11-97, 
during orthopedic follow-up at the Des Moines VA 
Medical center, it was felt radiographically that 
the large amount of fracture callous was 
bridging, as there was no movement clinically at 
the fracture site.  There was a lot of very firm 
soft tissue surrounding the fracture site. The 
veteran was continued on weightbearing, had a 
comfortable level and a long leg brace was left 
at 0-45 degrees of knee motion.  On follow-up on 
12-11-97, the veteran stated that he felt he was 
moving at the fractured site and that he had 
started using a CPM machine in physical therapy 
and felt that this had stressed the fracture 
site.  On clinical examination at that time, 
there was motion noted in the AP plane. There was 
approximately 40-45 degrees of actual knee motion 
before motion was detected at the fracture site.  
At that point, his long leg hinged knee brace was 
locked in full extension and he was to wear that 
full-time.  It was noted that the veteran's 
subsequent history was that of going on to 
develop a non-union of the left femoral fracture 
site and that he continues to wear a long leg 
hinged knee brace, and utilize cane or crutches 
for assisted ambulation.

The veteran's complaints

The veteran complained of mild discomfort at the 
non-union site of the left femur on some days and 
on other days he no discomfort.  He stated that 
he cannot do any prolonged walking or standing.  
He reported no fever or chills or signs to 
suggest recurrent infection at the left knee 
joint or the nonunion site.

Examination

The veteran was  wearing a long legged hinged 
knee brace including footplate. Examination of 
the left knee revealed no warmth or effusion.  
There was quite a bit of thickening of the soft 
tissues in the mid to distal third left thigh, 
but no warmth or erythema was noted in this area.  
He had 40-45 degrees of motion from a combination 
of both the knee joint and the nonunion site of 
the left femur.  It appeared that he had 
approximately 20 degrees of motion in the AP 
plane of the femoral nonunion and approximately 
25 degrees of actual knee joint motion.

X-rays were reviewed showing 1-95 a primary 
cemented total knee arthroplasty to be in place 
with good alignment.  X-rays were then reviewed 
following the resection arthroplasty of the 
infected knee joint and these films showed a 
cement spacer to be in place in the left knee 
joint. There was a fair amount of resection of 
the tibial plateau in femoral condyles, 
particularly the lateral femoral condyle.  X-rays 
were reviewed in 5-97, showing a revision total 
knee arthroplasty to be in place.  X-rays were 
reviewed in 6-97, showing the acute fracture at 
the proximal end of the femoral knee component.  
Subsequent X-rays were reviewed showing abundant 
callous formation at the fracture site of the 
left femur.

ASSESSMENT of the examiner:

1.  Non-union of left periprosthetic femur 
fracture.

2.  History of left revision total knee 
arthroplasty with no signs of infection of the 
knee joint or fracture site.

The examiner indicated the following:

"[The veteran] had a long, complicated medical history 
pertaining to the left knee and left femur.  His left primary 
total knee arthroplasty in 1995 was done without complication 
and had satisfactory results.  Approximately a year and a 
half post-operative he developed signs of infection and per 
the standard of care, the left knee prosthesis was removed 
and the infection was treated with a course of IV antibiotics 
for six weeks.  He was followed and in 4-97 with the knee 
showing on (sic) signs of continued infection, a revision 
left total knee arthroplasty was done.  The initial post-
operative course was uneventful and there were no surgical 
complications from that revision knee surgery.  Due to a 
traumatic event, [the veteran] sustained a periprosthetic 
femoral fracture on the left on 6-30-97.  This was treated 
with five weeks of skeletal traction and upon coming out of 
the traction, [the veteran] was placed in a Bledsoe brace on 
the left lower extremity.  He was allowed some knee motion 
and CPM usage was begun in physical therapy.  [The veteran] 
apparently had some discomfort in the thigh region but no 
clinical motion was detected.  Upon follow-up in 12-97, [the 
veteran] felt there was motion at the fracture site and on 
clinical exam, motion was detected despite an abundant amount 
of callous formation.  He was felt to have a delayed union of 
the femur and at this point, all motion of the left knee was 
stopped.  He went on to develop non-union of this fracture 
site despite an extended period of immobilization and 
electrical bone stimulation.  In reviewing all of the records 
including the C-file, I could find no indication of improper 
treatment regarding the knee replacements, resection 
arthroplasty or the development of the non-union at the 
femoral fracture site.  [The veteran's] contention that the 
CPM caused his non-union has no basis.  When he initially 
came out of balance suspension tract, it was felt that the 
fracture was uniting and motion of the left knee was started.  
Once motion was detected at the fracture site, all attempts 
at knee motion was stopped in an attempt to gain union.[The 
veteran] went on to develop a non-union at the fracture site 
and continues with that today.  I don't think any aspect of 
his care contributed to the non-union."  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that in order 
to prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Similarly, a claim 
for 38 U.S.C.A. § 1151 benefits must be supported by medical 
evidence of a current disability and medical evidence that 
the current disability resulted from VA hospitalization, 
medical examination, or treatment.  Although claims for 38 
U.S.C.A. § 1151 benefits are not based upon actual service 
connection, there are similarities in their adjudication.  
Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. Where there is an appropriate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 
Supp. 2002).

In this veteran's case, compensation under 38 U.S.C.A. § 
1151, for additional disability caused by VA hospital care or 
medical or surgical treatment, is not warranted because the 
competent medical evidence of record does not demonstrate 
that the veteran's residuals of a left knee replacement 
including a left femur fracture, were proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or that they were proximately caused by an 
event not reasonably foreseeable.

The evidence of record reflects that, prior to January 1995, 
the veteran had severe degenerative joint disease with pain 
of the left knee.  He was advised of the risks involved with 
the performance of a total knee replacement and chose to 
undergo the procedure.  He underwent a total knee replacement 
in January 1995.  He underwent subsequent follow-up treatment 
as outlined above.   

In order to be awarded compensation under 38 U.S.C.A. § 1151 
(in effect since October 1, 1997), the evidence must 
demonstrate not only actual causation (that the disability 
was actually caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran by VA), but 
the evidence also must demonstrate that the VA hospital care, 
medical or surgical treatment, or examination proximately 
caused the additional disability.

In this case, the medical evidence of record does not 
demonstrate that the veteran's left knee complaints were 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment.  The December 2002 VA medical examination 
and opinion specifically found that no aspect of the 
veteran's VA care contributed to his present left knee 
complaints.  This opinion was offered after a through review 
of the veteran's claims file, and examination of the veteran.  
The examiner found no improper treatment of the veteran and 
reported that the veteran's contentions had no basis.  It was 
reported that no aspect of the veteran's care contributed to 
his current non-union.  There is no medical evidence of 
record that demonstrates carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, or medical 
or surgical treatment.  

Likewise, in this case, the medical evidence of record does 
not demonstrate that the veteran's left knee residuals were 
proximately caused by an event, which was not reasonably 
foreseeable.  The December 2002 VA medical opinion, did not 
suggest any unforeseen event that in any way caused any 
additional disability.  The Board may not speculate or 
substitute its "own unsubstantiated medical conclusions," but 
must rely on the medical opinion evidence which is of record.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board has considered the veteran's written statements.  
While the veteran is competent to testify as to any 
symptomatology experienced or observed, at any time, it is 
the province of health care professionals to enter 
conclusions which require medical opinions, such as an 
opinion as to the etiology of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).

For these reasons, the criteria for entitlement to 
compensation under 38 U.S.C.A. § 1151, for additional 
disability caused by hospital care or medical or surgical 
treatment have not been met.  The Board has considered the 
doctrine of affording the veteran the benefit of any existing 
doubt with regard to the issue on appeal. However, as the 
preponderance of the evidence is against the veteran's claim 
on appeal, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of this issue on that basis. 38 U.S.C.A. § 5107(b) 
(West Supp. 2002); 38 C.F.R. § 3.102 (2002).  




ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of a left knee replacement and complications, 
including a left femur fracture is denied.    



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

